Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 57 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Figures 1 and 2 are disclosed in the background. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Specifically, the quality of figures 4A, 4B, 5A, 5B, 6A, 6B, 7A, and 7B, do not allow the matrix vales to be reliably read. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 20, and 39 are rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 9,680,503 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 15/974,783
Claim 1 – Patent 9,680,503

A node comprising: a memory storing a sequence of instructions;  and a hardware processor operable to execute the sequence of instructions to encode data according to a Low Density Parity Check (LDPC) matrix, the encoded data corresponding to a code word comprising a payload and a parity, the payload length being the product of a first number and a second number, the parity length being the product of the first number and a third number, the LDPC matrix comprising: 
a) a systematic portion having a plurality of systematic elements having a value, the value of each systematic element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that element; and 
a) a systematic portion having a plurality of systematic elements having a value that may be zero, positive or negative, the systematic portion having the second number of columns and the third number of rows, each systematic element having a value equal to zero corresponding to an identity submatrix, the value of each positive systematic element determining a cyclic shift to be applied to rows of the identity submatrix, each positive 

b) a parity portion having a plurality of parity elements having a value that may be zero, positive or negative, the parity portion having the third number of columns and the third number of rows, each parity element having a value equal to zero corresponding to the identity submatrix, the value of each positive parity element determining a cyclic shift to be applied to rows of the identity submatrix, each positive parity element corresponding to a shifted identity matrix, two or more columns of the parity portion having an equal number of positive parity elements, the equal number of positive 


One of ordinary skill in the art would clearly recognize independent claim 1, of application 15/598,349 is an obvious variation of the claimed subject matter of independent claim 1, of patent 9,680,503. Specifically, both claim 1, of the current application 15/598,349, and claim 1 of patent 9,680,503 discloses: An LDPC parity check matrix with a systematic portion having a plurality of systematic elements having a value, the value of each systematic element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that element, and b) a parity portion having a plurality of parity elements having a value, the value of each parity element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that clement; wherein the weights of each column of a group of columns of the parity portion is the same.
One of ordinary skill in the art would recognize the LDPC parity check matrix disclosed by claim 1, of the current application 15/598,349, as a broader recitation of the operations performed by the Node disclosed in claim 1 of Patent 9,680,503. A system performing the operations of a disclosed apparatus and a Node capable of performing a disclosed operations would be recognize by one of ordinary skill in the art as obvious variants of each other. 


Claim 20 – Application 15/598,349
Claim 1 – Patent 9,680,503
Claim 39 – Application 15/598,349
Claim 1 – Patent 9,680,503


Therefore, one of ordinary skill in the art would recognize the claims 20 and 39, of the current application 15/598,349, as performing the operations of the apparatus of claim 1, of U.S. Patent 9,264,074, and as such are obvious variants of each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed “An LDPC parity check matrix” is a data structure and is therefore "functional descriptive material". MPEP 2106.01.
Dependent claims 2 – 19 disclose further properties of the matrix and are therefore "functional descriptive material". MPEP 2106.01.

Claims 20 – 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

In analyzing claim 20 of the instant application, the limitations “cause the one or more processors to encode or decode data according to an LDPC parity check matrix” is are directed to a mathematical algorithm, thus, abstract.
The additional elements recited in the claims such as a “A network node”, “a) one or more processors”, and “a non-transitory computer readable medium storing one or more sequences of one or more instructions” are merely generic computer elements performing generic computer functions, and merely updating data is routine and well known in the art, thus, the claimed invention does not amount to significantly more than the abstract idea.  
Furthermore, limitations such as “the LDPC parity check matrix comprising: i) a systematic portion having a plurality of systematic elements having a value, the value of each systematic element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that element; and ii) a parity portion having a plurality of parity elements having a value, the value of each parity element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that element; wherein the weights of each column of a group of columns of the parity portion is the same.” are merely intended use statements of functional material that do not define the system or hardware processor to be anything more than well known, generic computer elements.

21 – 38
Intended use/ Functional material


In analyzing claim 39 of the instant application, the limitations “cause the one or more processors to encode or decode data according to an LDPC parity check matrix” is are directed to a mathematical algorithm, thus, abstract.
The additional elements recited in the claims such as a “Communication network”, “a plurality of network nodes”, “a network control node”, “one or more processors”, and “a non-transitory computer readable medium storing one or more sequences of one or more instructions” are merely generic computer elements performing generic computer functions, and merely updating data is routine and well known in the art, thus, the claimed invention does not amount to significantly more than the abstract idea.  
Furthermore, limitations such as “the LDPC parity check matrix comprising: i) a systematic portion having a plurality of systematic elements having a value, the value of each systematic element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that element; and ii) a parity portion having a plurality of parity elements having a value, the value of each parity element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that element; wherein the weights of each column of a group of columns of the parity portion is the same.” are merely intended use statements of functional material that do not define the 
Claims 40 – 57 recite no additional limitation that would amount to significantly more than the abstract idea defined in independent claim 20. 
40 – 57
Intended use/ Functional material


Accordingly, for the reasons provided above, claims 1 – 57 are directed to an abstract idea, hence, not patent eligible under 35 USC 101. 

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  
Specifically, claims 6 – 8, 11 – 19, 25 – 27, 30 – 38, 44 – 46, and 49 – 57 are unreadable and not in proper form. See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20, and 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. U.S. Publication 2006/0206781 (herein Choi).

Regarding claims 1, 20, and 39, claim 1 as representative, Choi discloses: An LDPC parity check matrix (paragraph 0025; abstract), i) a systematic portion having a plurality of systematic elements having a value, the value of each systematic element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that element; (figure 2; paragraph 0026); and ii) a parity portion having a plurality of parity elements having a value, the value of each parity element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that element; wherein the weights of each column of a group of columns of the parity portion is the same (figure 2; paragraph 0026). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Landau; Uri M. et al.	US 8171383 B2
McLaughlin; et al.		US 8484545 B2
Kons; Shachar		US 7685497 B2
Rad; Farshid Rafiee et al.	US 8473806 B1
Li; Shu et al.			US 8880973 B1
Li; Shu et al.			US 8516347 B1
An LDPC parity check matrix, comprising:
a) a systematic portion having a plurality of systematic elements having a value, the value of each systematic element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that element; and 
b) a parity portion having a plurality of parity elements having a value, the value of each parity element determining a cyclic shift to be applied to rows of an identity submatrix corresponding to that clement; wherein the weights of each column of a group of columns of the parity portion is the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel F. McMahon/Primary Examiner, Art Unit 2111